91 F.3d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Virgil H. LANGLEY, Plaintiff-Appellant,v.Noel FIDEL;  Rudolph J. Gerber;  Sarah Grant;  Hugh E.Hegyi;  Laurie Herman;  Jerry Holt;  William J. Schafer III;Joe Sotelo;  Roy Tanney;  Grant Woods;  Arizona Departmentof Real Estate, Defendants-Appellees.
No. 95-17166.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1996.*Decided July 18, 1996.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Virgil Langley appeals pro se the district court's dismissal of his civil rights action, which he brought after failing in state court to overturn an adverse administrative ruling restricting his right to subdivide and sell property.  Langley contends that the state judges, state attorneys, and employees of the Arizona Department of Real Estate acted unlawfully to deprive him of his right to own and dispose of his property.  We affirm.


3
The district court correctly observed that Langley's federal action is an impermissible attempt to seek collateral review of the state court decisions.  It is not appropriate for federal courts to interfere with or to supervise state judicial proceedings.   See Pulliam v. Allen, 466 U.S. 522, 539 (1984).  Moreover, we agree with the district court that the judges and attorneys are immune from liability for damages,  Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986) (en banc), and that the action against the state employees is time-barred by A.R.S. § 12-542.


4
The district court correctly refused to enter default judgment against the agency when the record shows that the agency was never properly served.  Finally, because it is clear that no amendment could cure the deficiencies of Langley's complaint, the district court did not err by rejecting his amended complaint.   See Lucus v. Department of Corrections, 66 F.3d 245, 248 (9th Cir.1995).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3